Citation Nr: 0843612	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a cataract of the 
left eye prior to April 8, 2004.  

2.  Entitlement to a rating in excess of 30 percent for 
bilateral glaucoma with a cataract of the left eye, status 
post-extraction, and early cataract of the right eye from 
April 8, 2004.

3.  Entitlement to a rating higher than 30 percent for 
residuals of a right (dominant) shoulder injury, to include 
degenerative joint disease, impingement syndrome and calcific 
tendonitis.

4.  Entitlement to a rating higher than 10 percent for 
chronic eczematoid dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1953 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By a rating decision in July 1982, the RO granted service 
connection for a left eye cataract, and assigned a 
noncompensable disability rating.  During the pendency of 
this appeal, by a rating decision in December 2004, the RO 
increased the veteran's disability rating for his status 
post-extraction of a left eye cataract to 30 percent, under 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6029 
(rating based upon aphakia and loss of visual acuity), 
effective April 8, 2004.  Thereafter, by a rating decision in 
January 2008, the RO granted service connection for bilateral 
glaucoma and cataract of the right eye.  The bilateral eye 
disability (to include status post-extraction of a left eye 
cataract) was rated as a single entity; the service-connected 
evaluation remained 30 percent.  As April 8, 2004 was the 
effective date assigned for the increase to 30 percent, 
issues 1 and 2 are styled accordingly on the first page of 
this decision.  The Board also notes that, as the veteran has 
not been granted the maximum rating for his bilateral eye 
disorder under the applicable rating criteria and he has not 
withdrawn his appeal of this claim, he is presumed to be 
seeking a higher evaluation and the claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)




FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain.

2.  Prior to April 8, 2004, the veteran's correctable vision 
of his service-connected left eye ranged from 20/20 to 
20/400; however, visual acuity of his nonservice-connected 
right eye was not 20/40 or worse at any point during this 
time.

3.  The veteran's service-connected bilateral glaucoma with 
cataract of the left eye, status post-extraction, and early 
cataract of the right eye, is currently manifested by no more 
than uncorrected near vision of the left eye of 20/200, far 
uncorrected vision of the left eye of no more than 20/60, 
corrected near vision of the left eye of no more than 20/70-, 
corrected far vision of the left eye of no more than 20/40, 
and normal corrected vision in the right eye. 

4.  The veteran's service-connected residuals of a right 
(major) shoulder injury with degenerative joint disease and a 
history of impingement syndrome and calcific tendonitis, is 
manifested by limitation of motion but he is able to move his 
arm well beyond 25 degrees from the side, and there is no 
evidence of dislocation, fibrous union, malunion, or nonunion 
of the humerus or right shoulder joint.

5.  The veteran's service-connected chronic eczematoid 
dermatitis has not required systemic therapy and it involves 
less than 20 percent of his total body area or exposed 
surface area.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a cataract of 
the left eye prior to April 8, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.75, 4.84a, Diagnostic Code 6028 and Table V (2008).

2.  The criteria for a rating in excess of 30 percent for 
bilateral glaucoma with cataract of the left eye, status 
post-extraction and early cataract of the right eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.75, 4.83a, 4.84a, Diagnostic Codes 6019, 6012, 
6013, 6028, 6029, 6066, 6069, 6073, 6076, 6080, 6081 (2008).

3.  The criteria for a rating in excess of 30 percent for 
residuals of a right (major) shoulder injury with 
degenerative joint disease and a history of impingement 
syndrome and calcific tendonitis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5203A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2008).

4.  The criteria for a rating in excess of 10 percent for 
chronic eczematoid dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003 and October 2003.  The notice 
included the type of evidence needed to substantiate the 
claims for increased ratings, namely, evidence indicating an 
increase in severity and the effect that the worsening had on 
employment and daily life.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice of the provisions for the 
degree of disability assignable and for the effective dates 
of the claims for increase was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated as evidenced by the statement of the case, 
dated in April 2004, and supplemental statements of the case 
dated in June 2004, December 2004, May 2006 and January 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  The presumed error 
raised by such defect, however, is rebutted because of 
evidence of actual knowledge on the part of the veteran and 
his representative.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007). The Board notes that the veteran's representative 
(Disabled American Veterans [DAV]) has pursued the veteran's 
claim for more than 5 years.  DAV has submitted written 
argument on his behalf, to include an informal hearing 
presentation dated October 2008, which specifically referred 
to the criteria for rating the veteran's eye, shoulder and 
skin disabilities.  After review of the record, the Board 
finds it appropriate to consider the knowledge of the 
veteran's representative, when finding if there has been 
prejudicial error committed in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations to evaluate his eye, shoulder and skin 
disabilities.  In reviewing this evidence, the Board finds 
that the examinations were thorough in nature and included 
findings that are adequate to rate all three disabilities on 
appeal.  Thus, there is no further duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327.  
The RO has obtained the service records, private medical 
records and VA medical records.  As there is no indication of 
the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Defective Vision

Cataract of the Left Eye Prior to April 8, 2004

By a rating decision in July 1982, the RO granted service 
connection for a left eye cataract, and assigned a 
noncompensable disability rating.  

In December 2002, the RO received the current claim for a 
compensable rating for his left eye disability.  

Prior to April 8, 2004, the veteran's left eye disability was 
assigned a non-compensable rating under DC 6028.  Pre-
operative senile cataracts and others are rated based upon 
impairment of vision.  38 C.F.R. § 4.84a, DC 6028.  Visual 
acuity is rated based upon the best distant vision obtainable 
after correction by glasses.  38 C.F.R. § 4.75.  Evaluations 
for visual acuity range from non-compensable to 100 percent 
based on the degree of impairment.  38 C.F.R. § 4.84a, DCs 
6061-6079. The percentage evaluation will be found from Table 
V by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  
Vision in both eyes correctable to 20/40 warrants a non-
compensable evaluation.  38 C.F.R. § 4.84a, DC 6079.  A 10 
percent rating requires vision in one eye correctable to 
20/50 and vision in the other eye correctable to 20/40.  38 
C.F.R. § 4.84a, DC 6078.

An eye examination report in March 2002, shows that the 
veteran presented for 6 weeks follow-up of blebitis in the 
left eye with bleb leak.  He had undergone trabeculectomy in 
the left eye, 7 months prior.  Vision in the left eye was 
20/40-2 and in the right eye it was 20/20-2.  An impression 
of primary open angle glaucoma was recorded.  

In September 2002, the veteran underwent revision of left eye 
filtering bleb.  

On January 2003 VA examination, the veteran complained that 
his left eye vision was getting more blurry, especially when 
reading.  The examiner noted primary open angle glaucoma with 
recent blebitis in the left eye, status post-trabeculectomy 
with mitomycin-C.  The examiner indicated that the bleb 
appeared to be scarring down.  Intraocular pressure of the 
right and left eye was in the low teens with the resumption 
of 3 medications.  There was no redness, tearing or purulent 
discharge.  The examiner noted visually non-significant 
anterior subcapsular cataract in the left eye and early 
cataract in the right eye.  Vision in the left eye was 20/40-
2 and in the right eye it was 20/20-1.  The examiner 
indicated that visual acuity in the left eye appeared to be 
declining presumed secondary mostly to developing cataract.  
The diagnoses were anterior subcapsular cataract left eye, 
which appeared to be approaching clinical significance, not 
yet significant cataract in the right eye, and visual defect.  

In May 2003, the veteran underwent bleb revision of the left 
eye.  

A November 2003 private medical report noted that the veteran 
had primary open angle glaucoma worse on the left than the 
right, status post-trabeculectomy with mitomycin-C in the 
left eye in July 2001, recurrent bleb leak with blebitis of 
the left eye, bleb revision in the left eye in September 2002 
and May 2003, bilateral modest cataracts worse on the left 
than on the right, and distant past history of branch retinal 
vein occlusion in the right eye.  The clinician indicated 
that in September 2003, the veteran's best corrected visual 
acuity was 20/20 in the right eye and 20/40 in the left eye.  
His intraocular pressures were stable at 13 on the right and 
17 on the left.  He used eye medication daily.  

An August 2004 private medical statement noted that in 
November 2003, the veteran's best corrected visual acuity was 
20/25 in the right eye and 20/70 in the left eye, with 
cataract being worse in the left eye.  In March 2004 his best 
corrected visual acuity was 20/20 in the right eye and 20/70 
in the left eye.  Prior to undergoing cataract surgery on the 
left eye, his best corrected visual acuity was 20/25 in the 
right eye and 20/400 in the left eye.  

Pursuant to 38 C.F.R. § 4.84a, DCs 6061-6079, even with 
vision in the left eye correctable to 20/400, under Table V, 
the veteran would not be entitled to a compensable evaluation 
because correctable vision in the other eye was not 20/40 or 
worse at any time.  Thus, the preponderance of the evidence 
establishes that the veteran does not meet the criteria for a 
compensable evaluation under DC 6028.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for a cataract of the left eye prior to 
April 8, 2004.  Accordingly, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").  

Bilateral Glaucoma with Cataract of the Left Eye Status Post-
Extraction 
and Early Cataract of the Right Eye

Factual Background

On April 8, 2004, the veteran underwent phacoemulsification 
with posterior chamber intraocular lens implant in the left 
eye.  (As noted in the introduction, April 8, 2004 is the 
effective date for the 30 percent rating that was assigned 
for the veteran's bilateral eye disorder.)  

An August 2004 private medical statement noted that post-
operatively in July 2004, the veteran's best corrected visual 
acuity was 20/20 in the right eye and 20/30 in the left eye.  
He took eye medication daily.  

By a rating decision in December 2004, the RO increased the 
veteran's disability rating for left eye cataract status 
post-extraction to 30 percent, effective April 8, 2004.  The 
RO explained that an evaluation of 30 percent was assigned 
for aphakia of the left eye.  

On VA examination in July 2005, the veteran claimed loss of 
peripheral vision.  The examiner noted that the veteran's 
vision in the left eye had improved since cataract surgery.  
The examiner also indicated that since his first surgery, the 
left eyelid would not fully open and it cut part of the 
veteran's vision.  The examiner noted marked ptosis left 
upper eyelid with upper lid level splitting the pupil and 
high lid crease.  Uncorrected near vision in the right eye 
was 20/40 and far was 20/60.  Corrected near and far vision 
of the right eye was 20/30.  Uncorrected near vision of the 
left eye was 20/70, and far was 20/40.  Corrected near and 
far vision of the left eye was 20/40.  Intraocular pressure 
in the left eye and right eye was 17.  The examiner diagnosed 
glaucoma in each eye with visual field loss in the left eye 
greater than the right, and ptosis left upper lid status 
post-trabeculectomy.  

On VA examination in April 2006, the examiner noted some loss 
of peripheral vision from glaucoma.  Uncorrected near vision 
in the right eye was 20/200 and far was 20/70.  Corrected 
near and far vision of the right eye was 20/20-2.  
Uncorrected near vision of the left eye was 20/200, and far 
was 20/30.  Corrected near vision of the left eye was 20/30+1 
and far was 20/25.  Intraocular pressure in the left eye was 
21, and 16.5 in the right eye.  The examiner diagnosed 
primary open angle glaucoma with visual field loss more on 
the left than the right, status post-failed trabeculectomy 
with mitomycin C with multiple revisions and blebitis, early 
cataract in the right eye, psudophakia in the left eye, and 
status-post external levator repair for ptosis in the left 
eye.

In July 2007 a VA examiner opined that the veteran's glaucoma 
was related to increased intraocular pressure noted in 
service, as early as 1977.  Uncorrected near vision in the 
right eye was 20/70 and far was 20/60-.  Corrected near 
vision of the right eye was 20/30+/-1, and far vision was 
20/20.  Uncorrected near vision of the left eye was 20/200, 
and far was 20/60.  Corrected near vision of the left eye was 
20/70- and far was 20/40.  Intraocular pressure in the left 
eye was 15, and 17 in the right eye.  Visual field in both 
eyes showed average contraction of 50 in the right eye and 35 
in the left eye.  The examiner diagnosed glaucoma of the left 
and right eyes, with end filed glaucoma of the left eye 
status post-tube shunt and visual field loss, pseudophakia in 
the left eye, visually insignificant cataract in the right 
eye, and status post-external levator repair in the left eye 
with good results.  

By a rating decision in January 2008, the RO granted service 
connection for bilateral glaucoma and cataract of the right 
eye.  The RO continued the veteran's 30 percent rating for 
bilateral glaucoma with cataract of the left eye status post-
extraction, and early cataract of the right eye.  

Analysis

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

An evaluation of 100 percent is warranted for congestive or 
inflammatory glaucoma with frequent attacks of considerable 
duration, during continuance of actual total disability.  38 
C.F.R. § 4.84a, Diagnostic Code 6012.  Under Diagnostic Code 
6013, glaucoma, simple, primary, noncongestive are rated on 
impairment of vision.

Diagnostic Code 6028 relates to disabilities involving 
cataracts, senile and others.  It provides that preoperative 
cataracts are to be rated for impairment for visual acuity.  
Postoperatively, the disability is to be rated on impairment 
of visual acuity and aphakia.

"Aphakia" is the absence of the lens of the eye.  STEDMAN'S 
MEDICAL DICTIONARY 112 (26th Ed., 1995).  "Pseudophakia" is 
an eye in which the natural lens is replaced with an 
intraocular lens.  Id. at 1453

The veteran is currently in receipt of a 30 percent 
evaluation for his bilateral glaucoma with cataract of the 
left eye status post-extraction and early cataract of the 
right eye, that is rated as aphakia.  A 30 percent evaluation 
is provided for either bilateral or unilateral aphakia.  38 
C.F.R. § 4.84a, Diagnostic Code 6029.

The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).

In order for the veteran to be granted a rating of 40 percent 
or more, he would have to demonstrate impairment of his 
visual acuity sufficient to meet the applicable rating 
criteria.  See Diagnostic Codes 6066, 6069, 6073, and 6076, 
38 C.F.R. § 4.84a.  There is no evidence of record of an 
impairment of the veteran's field vision to warrant 
consideration of a higher rating under Diagnostic Codes 6080, 
6081.  Id.

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  38 
C.F.R. § 4.83a.  As noted, visual acuity is rated based on 
best distant vision obtainable after correction by 
eyeglasses.  The rating criteria begin with evaluating visual 
acuity where the vision in each eye is 20/40.  In that case a 
noncompensable disability evaluation is warranted under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  A 40 percent rating 
would be for consideration if there was anatomical loss of 
one eye and vision of 20/40 in the other (Diagnostic Code 
6066), blindness in one eye, having only light perception, 
and vision of 20/50 in the other (Diagnostic Code 6069), 
vision of 5/200 in one eye and 20/50 in the other (Diagnostic 
Code 6073), and vision in one eye of 10/200 and 20/50 in the 
other, vision in one eye of 15/200 and 20/70 in the other, or 
vision in one eye of 20/200 and 20/70 in the other.  38 
C.F.R. § 4.84a, Diagnostic Code 6076.

There is no evidence of anatomical loss of one eye or 
blindness in one eye to warrant consideration for a higher 
rating under Diagnostic Codes 6066, 6069.  Further, there is 
no evidence of the veteran having the required measured 
visual acuity to allow for the assignment of a 40 percent 
rating at any time during the pendency of the claim.

On VA examination in July 2005, corrected near and far vision 
of the right eye was 20/30.  Uncorrected near vision of the 
left eye was 20/70, and far was 20/40.  Corrected near and 
far vision of the left eye was 20/40.  On VA examination in 
April 2006, corrected near and far vision of the right eye 
was 20/20-2.  Uncorrected near vision of the left eye was 
20/200, and far was 20/30.  Corrected near vision of the left 
eye was 20/30+1 and far was 20/25.  In July 2007, the 
veteran's corrected near vision of the right eye was 20/30+/-
1, and far vision was 20/20.  Uncorrected near vision of the 
left eye was 20/200, and far was 20/60.  Corrected near 
vision of the left eye was 20/70- and far was 20/40.  The 
results of the several VA examinations do not provide for a 
higher rating.

The regulations provide that unilateral or bilateral ptosis 
is rated as equivalent to 5/200 vision when the pupil is 
wholly obscured by the drooping eyelid.  Ptosis is rated as 
equivalent to 20/100 vision when the pupil is one-half or 
more obscured.  When there is less interference with vision, 
the disability is to be rated based upon disfigurement.  38 
C.F.R. § 4.84a, Diagnostic Code 6019.  On VA examination in 
July 2005, the examiner noted that the veteran had marked 
ptosis of the left upper lid level splitting the pupil.  
There is no evidence that the veteran's left eye pupil was 
wholly obscured, and to the extent that it was obscured by 
one-half, the veteran would not be entitled to a rating 
higher than 30 percent.  Moreover, the VA examiners in April 
2006 and July 2007, reported that the veteran had undergone 
external levator repair for ptosis in the left eye with good 
results, the medical evidence does not suggest that the 
veteran experiences disfigurement of the face as a residual 
of the left eye disability.  Thus a rating higher than 30 
percent for ptosis is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6019.

A higher evaluation of 100 percent is warranted for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration, during continuance of actual total 
disability.  While the treatment records include a diagnosis 
of glaucoma, there is no indication that this is congestive 
or inflammatory in nature, or that the veteran experienced 
frequent attacks of considerable duration.  Thus, entitlement 
to an increased evaluation on the basis of glaucoma is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6012.

The Board further notes that a separate rating for glaucoma 
is not warranted in addition to the rating already assigned 
under Diagnostic Code 6029.  According to Diagnostic Code 
6013, glaucoma is rated based on impairment of visual acuity 
or field loss.  In the present claim, the veteran's visual 
acuity or field loss are already rated under the 30 percent 
rating assigned under Diagnostic Code 6029.  A separate 
rating for glaucoma, therefore, would constitute pyramiding, 
which is to be avoided.  See 38 C.F.R. § 4.14 (the evaluation 
of the same disability under various diagnosis, known as 
pyramiding, is to be avoided).  As any separate rating for 
glaucoma would constitute pyramiding as it would rate the 
duplicative or overlapping symptomatology of visual acuity, 
already rated under Diagnostic Code 6029, a separate rating 
for glaucoma is not warranted.  See 38 C.F.R. § 4.80, see 
also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's service-connected bilateral 
glaucoma with a cataract of the right eye and status post-
extraction of a cataract of the left eye.  Accordingly, the 
doctrine of reasonable doubt is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.


Right Shoulder Disability

Factual Background

By a rating decision in July 1982, the RO granted service 
connection for residuals of a right shoulder injury and 
assigned a disability rating of 10 percent.  The 10 percent 
evaluation was by analogy (38 C.F.R. § 4.20) to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  The rating was increased to 
20 percent and subsequently to 30 percent by RO decisions in 
April 1999 and November 2001, respectively, with the latter 
rating effective from September 25, 2000, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201  

In December 2002, the RO received the veteran's current claim 
for an increased disability rating.  

A January 2002 clinical note reveals that the veteran was 
evaluated for right shoulder pain.  Treatment consisted of 
medication and therapy.  Range of motion of the right 
shoulder was recoded as follows: abduction was to 100 
degrees, flexion was to 90 degrees, and there was limited 
internal and external rotation.  The diagnosis was adhesive 
capsulitis and degenerative joint disease of the AC 
(acromioclavicular) joint.  

On VA joints examination in January 2001, the veteran 
complained of right shoulder pain, weakness, stiffness, 
fatigability, and lack of endurance.  The pain was 
precipitated by physical activity.  There was no inflammatory 
arthritis, dislocation or sublaxation of the shoulder.  On 
examination, there was no muscle atrophy.  There was 
tenderness to palpitation along the AC joint and trapezius.  
Forward flexion was to 110 degrees with pain noted from 30 to 
110 degrees, abduction was to 70 degrees with pain noted from 
20 to 70 degrees, internal and external rotation was to 40 
degrees with pain noted from 20 to 40 degrees.  X-rays 
revealed degenerative joint disease.  The examiner diagnosed 
degenerative joint disease of the right shoulder, right 
shoulder impingement syndrome, and calcific tendonitis of the 
right shoulder.   

A VA clinical note in December 2002, recorded complaints of 
right shoulder pain with some relief from cortisone 
injections.  Abduction and flexion were to 100 degrees with 
crepitus.  X-rays revealed degenerative changes of the AC 
joint.  

On VA joints examination in February 2003, the veteran 
complained of right shoulder pain aggravated by repetitive 
motion and overhead lifting.  The veteran denied episodes of 
dislocation or recurrent sublaxation.  Treatment consisted of 
cortisone injections every 3 to 6 months and daily 
medication.  The examiner noted no history of inflammatory 
arthritis or constitutional symptoms.  The examiner reported 
that the veteran was right hand dominant.  There was evidence 
of pain on motion of the right shoulder on flexion to 90 
degrees and abduction to 90 degrees, external rotation to 90 
degrees, and internal rotation to 60 degrees.  There was 
limitation of mobility of the right shoulder on forward 
flexion and abduction to 90 degrees.  There was guarding of 
movement on forward flexion and abduction and discomfort 
throughout the range of motion testing.  The shoulders were 
symmetrical on observation.  Palpitation revealed no evidence 
of tenderness.  The examiner noted that previous X-rays 
revealed significant degenerative joint disease of the right 
shoulder as well as evidence of impingement syndrome.  The 
examiner diagnosed degenerative joint disease of the right 
shoulder and impingement syndrome.  

On VA joints examination in April 2006, the veteran reported 
right shoulder pain of 5-7 out of 10, occasional stiffness, 
grinding, popping, lack of endurance, inability to lift more 
than 20 to 30 pounds, and pain on overhead movements.  Flare-
ups of pain occurred during heavy lifting or overhead 
lifting.  He denied additional limitation of motion of the 
right shoulder during flare-ups.  The veteran treated the 
condition with recurrent injections every 3 to 4 months.  
Right shoulder abduction was to 90 degrees with pain between 
70 and 90 degrees, flexion was to 140 degrees with pain 
starting at 80 degrees, extension was to 40 degrees with 
onset of pain at 20 degrees.  The veteran was able to touch 
the L1 area, but pain was present on internal rotation 
between 60 and 80 degrees.  External rotation was 50 to 70 
degrees, painful and slightly limited.  The examiner found no 
additional limitation of motion by pain, weakness, lack of 
endurance, incoordination, or on repetitive or resisted 
movement.  There were no acute inflammatory signs or 
symptoms, or tenderness.  The examiner found no evidence of 
ankylosis.  X-rays revealed mild degenerative joint disease 
of the AC joint, the glenohumeral joint was normal.  The 
examiner diagnosed remote right shoulder injury with mild 
degenerative joint disease of the AC joint with residuals.
 
Rating Criteria

The veteran's right shoulder disability is currently rated as 
30 percent disabling under Diagnostic Code 5201, for 
limitation of motion of the arm.  Limitation of motion of the 
arm to midway between side and shoulder level is evaluated as 
30 percent for the major arm and 20 percent for the minor 
arm.  The criteria for the next higher rating of 40 percent 
for the major arm and 30 percent for the minor arm requires 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

For comparison, the Rating Schedule also lists what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation.  See 38 
C.F.R. § 4.71, Plate I.  Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.

Malunion of the clavicle or scapula is evaluated as 10 
percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  This 
rating code also provides that the disability may be rated on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Impairment and malunion of the humerus is rated under 
Diagnostic Code 5202.  Moderate deformity of the humerus is 
evaluated as 20 percent disabling as are infrequent episodes 
of dislocation with guarding of movement only at the shoulder 
level.  Marked deformity or dislocations with frequent 
episodes of guarding on the major side warrants a 30 percent 
rating; and evaluations from 50 to 80 percent are provided 
for fibrous union, nonunion or loss of the head of the 
humerus, respectively.  38 C.F.R. § 4.71a, Code 5202.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Analysis

The veteran is right-hand dominant.  The medical evidence 
does not show that he has ankylosis of his right shoulder, 
either favorable or unfavorable, meaning complete immobility 
of the joint in a fixed position.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  There is no clinical or X-ray evidence 
of dislocation, malunion or other deformity of the humerus; 
or malunion, nonunion or dislocation of the clavicle or 
scapula.  Accordingly, Diagnostic Codes 5200, 5202 and 5203 
are not applicable.  There is X-ray evidence of arthritis and 
clinical evidence of limitation of motion of the right 
shoulder.  Thus, the veteran's right shoulder disability is 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5000 and 5201.  

The veteran's range of motion measurements have varied 
throughout the period of time at issue.  However, flexion of 
his right shoulder has been consistently above 90 degrees, 
abduction has been consistently above 70 degrees, and 
external and internal rotation have been above 40 degrees.  
As there is no evidence to show that limitation of motion of 
the right arm more nearly approximates 25 degrees from the 
side rather than midway between the side and shoulder level, 
the criteria for the next higher rating of 40 percent are not 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran has reported right shoulder pain, weakness, 
grinding, popping, stiffness, fatigability, and lack of 
endurance.  The pain is precipitated by physical activity and 
heavy lifting.  While the veteran reported flare-ups of pain 
during heavy lifting or overhead lifting, he denied 
additional limitation of motion during flare-ups.  On VA 
joints examination in February 2003, the examiner noted that 
the veteran complained of some pain and there was guarding of 
movement on forward flexion and abduction, along with some 
discomfort throughout the range of motion testing, there is 
no indication of additional limitation of motion due to pain 
or flare-ups of pain, supported by objective findings (see 
38 C.F.R. § 4.40) to a degree that would support a 40 percent 
rating.  The VA examiner in April 2006 found no additional 
limitation of motion by pain, weakness, lack of endurance, 
incoordination, or on repetitive or resisted movement.  The 
Board therefore finds that when all pertinent disability 
factors are considered, the veteran does not have limitation 
of motion that most nearly approximates 25 degrees from the 
side.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore an increased 
rating is not warranted under Diagnostic Code 5201.

For the reasons stated, the preponderance of the evidence is 
against the claim.  Thus, the benefit-of-the-doubt standard 
of proof does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra.  
.
Chronic Eczematoid Dermatitis

Factual Background

By a rating decision in July 1982, the RO granted service 
connection for chronic eczematoid dermatitis and assigned a 
disability rating of 10 percent.  In December 2002, the RO 
received the veteran's current claim for an increased 
disability rating.  

A January 2000 VA nursing note, shows that the veteran was 
treating his skin condition with medication.  The clinician 
noted scaling between the fingers and moisture with sores 
between the toes.  

On VA skin examination in January 2001, the veteran 
complained of a constant chronic skin rash that would worsen 
during the summer months.  He reported pruritus.  On 
examination, the examiner noted widespread scaling between 
the toes in a moccasin pattern with infection of the web 
spaces of the toes bilaterally.  The groin and buttocks 
revealed an expanding demarcated rash affecting the medial 
thighs and proximal aspect of the rectal crease.  The 
posterior legs showed a fine scaling generalized rash.  There 
were no ulcerations, exfoliation or crusting.  No associated 
systemic or other nervous manifestations.  The examiner 
diagnosed tinea cruris, tinea pedis and eczema.  (Service 
connection is in effect for eczema but not for a fungal 
infection, to include tinea pedis or a fungal infection of 
the feet.)

On VA skin examination in February 2003, the veteran 
complained of a chronic recurrent rash in his feet, hands, 
genital and perianal area.  He described itching and scaling.  
Treatment consisted of topical cream daily.  The veteran 
denied a history of uticaria, primary cutaneus vasculitis or 
erythema multiforme.  On examination, there was no evidence 
of rash on the genital or perianal areas, or the hands.  
There was slight scaling and fissuring between the toes of 
both feet, consistent with chronic tinea pedis.  There was no 
evidence of scarring or disfigurement, scarring alopecia, 
alopecia areata, or hyperhidrosis.  The examiner diagnosed 
tinea pedis, tinea cruris, and eczematoid dermatitis.  

On VA skin examination in April 2006, the veteran reported a 
chronic, persistent rash in the feet, legs, groin, perianal 
area and the neck.  He described itching, burning, 
irritation, occasional ulceration, minute bleeding and 
drainage.  The veteran treated the condition with topical 
medication and steroid creams prescribed by his physician, 
used 2 to 3 times daily.  On examination, the examiner noted 
eczema in between the toe webs second to fifth toes, 
bilaterally, not much on the legs, arms, or forearms.  On the 
neck there was about 1-1/2 to inches area on the left side of 
the neck with a rash.  Pruritus, scaly dry, with small 
superficial ulceration about 1/2 cm.  On the exposed body area 
involving less than 5 percent of the exposed area and less 
that 5 percent of the total body area.  There was no 
scarring, alopecia or alopecia areata.  The veteran related 
occasional hyperhidrosis, mostly on the feet and toes.  The 
examiner diagnosed chronic, persistent, recurrent eczema.  




Legal Criteria

DC 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

The veteran's claim for an increased rating for his skin 
disorder was received in December 2002.  Under 38 C.F.R. § 
4.118, effective August 30, 2002, DC 7806 provides that 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 
twelve-month period, is rated as zero-percent disabling.  
Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, 
is rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve- month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Analysis

The Board notes at the outset that service connection is in 
effect for eczema but not for a fungal infection, to include 
tinea pedis or a fungal infection of the feet.  There is no 
medical evidence of disfigurement of the head, face, or neck.  
Thus, the veteran's skin disease is rated under the 
provisions of Diagnostic Code 7806. 

Following a review of the record, the Board finds that a 
rating in excess of 10 percent for the veteran's eczematoid 
dermatitis is not warranted.  In this regard, the Board notes 
that the April 2006 VA examiner found that the veteran's skin 
disease involved less than 5 percent of the exposed area and 
less that 5 percent of the total body area, and therefore, it 
clearly does not involve 20 percent or more of the entire 
body or exposed areas as required under Diagnostic Code 7806.  
Moreover, the veteran has not undergone systemic therapy such 
as corticosteroids or other immunosuppressive drugs for 
treatment of his skin condition.  In fact, he has 
consistently reported using creams and other non-prescription 
treatment for his skin problem.  Therefore, the veteran's 
eczematoid dermatitis most nearly approximates the criteria 
associated with the currently assigned disability evaluation 
of 10 percent, and the claim must be denied.

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. § 3.321(b)(1).  The record lacks evidence 
that the veteran's bilateral eye, right shoulder or skin 
disorder has resulted in marked interference with his ability 
to work or necessitated frequent hospitalization.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A compensable rating for a cataract of the left eye, status 
post-extraction, prior to April 8, 2004 is denied.  

A rating higher than 30 percent for bilateral glaucoma with a 
cataract of the left eye, status post-extraction, and an 
early cataract of the right eye is denied.

A rating higher than 30 percent for residuals of a right 
shoulder injury with degenerative joint disease and a history 
of impingement syndrome and calcific tendonitis, is denied.

A rating higher than 10 percent for chronic eczematoid 
dermatitis is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


